Citation Nr: 0934221	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-31 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than February 
22, 1990, for the grant of a 100 percent evaluation for 
posttraumatic stress disorder (PTSD), on an accrued basis.

2.  Whether a June 13, 1984 rating decision, which severed 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
contained clear and unmistakable error (CUE).

3.  Whether a February 19, 1987 rating decision, which 
granted an initial evaluation of 30 percent for PTSD 
contained clear and unmistakable error (CUE).





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1969 until October 
1970.  He earned the Purple Heart and the Combat Action 
Ribbon.  He died on October [redacted], 1991, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln.  
While that rating action only expressly addressed the issue 
of CUE, from subsequent readjudication, it is clear that an 
earlier effective date claim, aside from on the basis of CUE, 
is also a component of the present appeal.  

The appellant presented testimony at a July 2007 hearing 
before undersigned.  A transcript of that proceeding is 
associated with the claims folder.  




FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1991; one month earlier, 
a rating decision was issued which granted a 100 percent 
schedular rating for PTSD effective February 22, 1990.

2.  In November 1991, the appellant filed a claim of 
entitlement to Dependency and Indemnity Compensation, and has 
challenged the effective date of the 100 percent rating for 
the Veteran's PTSD.

3.  From January 3, 1990, onward, the competent evidence 
demonstrates that the Veteran's PTSD was manifested by 
considerable anxiety, irritability, and general inability to 
function independently; the Veteran had not been employed 
during this time period and the overall weight of the 
evidence demonstrates total occupational impairment.

4.  At the time of the Veteran's death on October [redacted], 1991, 
there was no CUE claim pending with respect to any decision, 
including rating actions dated in June 13, 1984, and February 
19, 1987.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of January 3, 
1990, for the award of a 100 percent schedular rating for 
PTSD have been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2008).

2.  As no such claim was pending at the time of the Veteran's 
death, the appellant's claim of CUE with respect to a June 
13, 1984, rating decision that severed entitlement to TDIU is 
denied as a matter of law.  38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160, 3.1000 (2008); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); 
Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

3.  As no such claim was pending at the time of the Veteran's 
death, the appellant's claim of CUE with respect to a 
February 19, 1987, rating decision that granted an initial 
evaluation of 30 percent for PTSD is denied as a matter of 
law.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.160, 3.1000 (2008); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998); Zevalkink v. Brown, 102 
F.3d 1236 (Fed Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where the 
notice follows the initial adverse determination on appeal, 
such timing error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the present case, the appellant was not sent a VCAA notice 
letter specifically addressing her earlier effective date 
claim.  However, as this is the 
premise of the claim, it is therefore inherent that she had 
actual knowledge of the effective date element of the claim.  
Moreover, it is noted that the March 2005 supplemental 
statement of the case included all applicable effective date 
provisions.  Moreover, the claim was readjudicated following 
such notice, in March 2006.  Thus, it is found that any 
notice deficiency here has not produced prejudice and has not 
affected the essential fairness of the adjudication.  

Based on the foregoing, no additional development is required 
regarding the duty to notify with respect to the earlier 
effective date claim.  Moreover, because the outcome of the 
CUE claims is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence, the VCAA 
is inapplicable to those issues.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 
231-32 (2002); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law).

Next, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
outpatient treatment records and reports of VA examination.  
Moreover, the appellant's statements in support of the claim 
are of record, including testimony provided at a July 2007 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Moreover, it is noted that the 
accrued claims at issue here must be based on evidence 
already of record at the time of the Veteran's death, further 
precluding the need for any additional evidentiary 
development here.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to an effective date earlier than February 
22, 1990, for the grant of a 100 percent evaluation for 
posttraumatic stress disorder (PTSD), on an accrued basis.

This appeal involves a request for an earlier effective date 
for the assignment of a 100 percent schedular rating for 
PTSD.  As articulated at the July 2007 hearing, the appellant 
contended that the Veteran's PTSD symptomatology was so 
severe as to warrant the total schedular rating from the 
inception of his service connection award.  In so contending, 
she indicated that he had been almost continuously 
hospitalized for his psychiatric symptomatology, which 
ultimately caused him to take his own life.  She added that 
he was never able to work, also as a result of his service-
connected PTSD.  

It is noted that service connection for PTSD was first 
awarded in a July 1987 rating decision, with a 30 percent 
evaluation assigned.  That rating continued, with occasional 
temporary increases pursuant to 38 C.F.R. § 4.29 (for 
service-connected disabilities requiring hospitalization).  A 
November 1990 rating action then increased the schedular 
award to 50 percent from April 1, 1991.  This was, in 
essence, cancelled out subsequently by a September 1991 
rating decision which assigned a 100 percent schedular rating 
from February 22, 1990.

In the present case, the Veteran died in October 1991.  As 
noted above, a September 1991 rating determination issued one 
month before his death granted a 100 percent rating for PTSD, 
effective February 22, 1990.  

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c).  Moreover, a claim for death pension, compensation, 
or dependency and indemnity compensation by a surviving 
spouse is deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.1000(c).

The appellant here filed a claim for dependency and indemnity 
compensation in November 1991, within one year of the 
Veteran's death.  Accordingly, based on the provisions above, 
an accrued benefits claim is deemed to have been timely 
filed.  

An accrued benefits claim is derivative in nature.  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal 
Circuit concluded that for a surviving spouse to be entitled 
to accrued benefits, "the Veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with its 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a Veteran's 
accrued benefits claim is that, without the Veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.  In accrued benefits claims, the evidence for 
consideration must have been actually or constructively in 
the Veteran's file at the time of his death. 38 C.F.R. § 
3.1000.

A review of the procedural history, as detailed previously, 
indicates that a claim was indeed pending at the time of the 
Veteran's death in October 1991.  In so finding, it is 
observed that 38 C.F.R. § 3.160(c) (2008) defines "pending 
claim" as an application that has not been finally 
adjudicated.  Furthermore, 38 C.F.R. § 3.160(d) (2008) 
defines "finally adjudicated claim" as one that has been 
allowed or disallowed by the agency of original jurisdiction 
and become final by expiration of the one-year period after 
date of notice or by denial on appellate review.

Again, in the present case a September 1991 rating decision 
granted an increased evaluation for PTSD to 100 percent, 
effective February 22, 1990.  The Veteran died approximately 
one month after that determination was rendered.  As the 
September 1991 rating action had not become final by 
expiration of the one-year period at the time of the 
Veteran's death, it therefore remained pending.  Accordingly, 
the appellant here may, on an accrued benefits basis, pursue 
an appeal as to that September 1991 decision.  In this case, 
the appellant has expressed disagreement with the effective 
date assigned for the 100 percent evaluation.  Thus, the 
Board must consider the merits of this contention and 
determine whether an earlier effective date is warranted.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2008).  However, 
38 C.F.R. § 3.400(0)(2) also provides that the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year from such date, otherwise 
the date of receipt of claim.  

Also of relevance in determining an earlier effective date in 
this case is the fact that a rating decision was issued by 
the RO in September 1989 restored a 30 percent evaluation for 
PTSD effective July 1, 1989, finding that entitlement to the 
temporary total rating based on hospitalization had ended.  
The Veteran did not appeal either the disability evaluation 
or effective date then assigned in that determination.  As 
such, the decision became final.  38 U.S.C.A. § 7105.  The 
effect of that finality is to preclude an effective date 
prior to September 20, 1989, the date that notice of that 
denial was issued.  

Here, considering the evidence of record after September 20, 
1989, a communication from the Veteran's accredited 
representative, received by the RO on March 1, 1990, 
requested a re-evaluation of the Veteran's service-connected 
PTSD (referred to in that letter as a "nervous disorder.")  
Thus, that serves as the date of claim under 38 C.F.R. 
§ 3.155.  However, the Board must also consider the 
provisions of 38 C.F.R. § 3.157, which state that a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits. It is noted that 38 C.F.R. § 
3.157 only applies once a formal claim for compensation or 
pension has been allowed or compensation disallowed because 
the disability is not compensable.  Here, a formal claim for 
compensation or pension was allowed in October 1970, when 
service connection was awarded for residual gunshot wounds of 
the left femur and lower left abdomen.  Thus, the provisions 
of 38 C.F.R. § 3.157 could enable a finding of a claim date 
any time after that.  In this case, however, due to the 
finality of the September 1989 decision, no increase in 
evaluation may precede that date.

In this case, the record contains a hospitalization report 
showing that the Veteran was admitted on January 3, 1990.  At 
that time, he had increasing anxiety and irritability.  He 
feared becoming violent with his wife, and admitted to 
earlier thoughts of harming his family when he was angry.  He 
remained hospitalized for 23 days.  

The report of hospitalization as described above is deemed to 
be an informal claim under the provisions of 38 C.F.R. 
§ 3.157.  Thus, January 3, 1990, becomes the revised date of 
claim.  

Pursuant to 38 C.F.R. § 3.400(0)(2), the Board has considered 
whether, at any time within the year prior to January 3, 
1990, entitlement to a 100 percent evaluation for PTSD was 
factually ascertainable.  In this regard, it is noted that 
PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which utilizes the general rating formula for mental 
disorders.  Such rating formula affords a 100 percent rating 
where the evidence demonstrates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Again, pursuant to 38 C.F.R. § 3.157(b), the revised date of 
claim here is determined to be January 3, 1990.  Moreover, 
that report, along with the hospitalization records from June 
1989, Mrs. [redacted]'s quite compelling testimony, and the other 
medical evidence from the period, is deemed to also show 
entitlement to an earlier effective date of July 1, 1989, for 
the 100 percent schedular rating, when viewed in the context 
of the record as a whole.  In this regard, it is acknowledged 
that the Veteran was not overtly suicidal and that the 
discharge summary reported him to be fully oriented, with 
intact memory and appropriate grooming.  However, the fact 
remains that he required more than three weeks of 
hospitalization, had participated only marginally in therapy, 
and remained remote from the other group members.  Overall, 
resolving any reasonable doubt in the appellant's favor, it 
appears that the Veteran's total occupational and social 
impairment, noted to have arisen on February 22, 1990, had 
actually continued from his hospital discharge on June 16, 
1989.  In fact, less than one month following his hospital 
release in January 1990, he was again hospitalized, this time 
for over a year.  Thus, we find that any apparent improvement 
indicated upon discharge in June 1989 was unfortunately only 
fleeting, leading us to conclude that his totally 
debilitating symptomatology had never truly abated.  

In sum, then, the Board finds that an earlier effective date 
of July 1, 1989, is warranted for the assignment of a 100 
percent schedular rating.  In reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  CUE 

The appellant has also raised claims of CUE with respect to 
the June 13, 1984 rating decision, which severed entitlement 
to TDIU, and the February 19, 1987, rating decision, which 
granted an initial evaluation of 30 percent for PTSD.

The Board observes that, for a claimant to raise a claim on 
an accrued basis,
such a claim must be pending at the time of the Veteran's 
death.  Jones v. West, 136 F.3d 1296, 1299, supra.  In this 
case, at the time of the Veteran's death in October 1991, the 
rating decisions of February 1987 and June 1984, upon which 
the CUE claims are based had long since become final.  
Moreover, the Veteran had not initiated a claim of CUE as to 
those decisions during his lifetime.  Accordingly, there was 
no CUE claim pending at the time of his death.  See 38 C.F.R. 
§ 3.160.  
Given the derivative nature of accrued claims, the absence of 
a pending CUE claim at the time of the Veteran's death 
precludes the appellant from raising such claim now.  Indeed, 
the Federal Circuit has held that only the Veteran, as the 
claimant involved, could request a revision of a prior 
decision affecting him on the basis of clear and mistakable 
error. Survivors are limited to seeking benefits under the 
accrued benefits provision. Haines v. West, 154 F.3d 1298 
(1998). Thus, in light of the appellant's lack of standing to 
attack the June 13, 1984, and February 19, 1987, decisions, 
there is no valid clear and mistakable error claim before the 
Board.

Accordingly, there being no valid CUE claim on an accrued 
basis or otherwise, this portion of the appeal is hereby 
denied.  




ORDER

An earlier effective date of July 1, 1989, is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

There being no claim pending at the time of the Veteran's 
death, the application to reverse a June 13, 1984, rating 
decision severing entitlement to TDIU on the basis of CUE is 
denied.

There being no claim pending at the time of the Veteran's 
death, the application to reverse a February 19, 1987 rating 
decision granting an initial evaluation of 30 percent for 
PTSD on the basis of CUE is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


